Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 32-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20120121963) in view of Sugnaux et al. (US20040131934).
2.	Regarding claims 32-55, Kwon teaches an apparatus (see Fig. below), comprising: a first polymer sheet; a first current collector disposed on the first polymer sheet; a first electrode material disposed on the first current collector; a second polymer sheet; a second current collector disposed on the second polymer sheet; a second electrode material disposed on the second current collector, and a separator disposed between the first polymer sheet and the second polymer sheet, the separator extending beyond the first electrode material and the second electrode material to isolate the first electrode material from the second electrode material (see Fig. below).

    PNG
    media_image1.png
    623
    999
    media_image1.png
    Greyscale

3.	Kwon is silent the second electrode material including a mixture of a solid phase and a liquid phase, the solid phase including an active material and the liquid phase including a liquid electrolyte.
4.	Sugnaux teaches electroactive solid, that provide excellent high-rate charge and discharge, a high capacity, high cyclability characteristics and high reliability for the safety aspect [0002] and said electrode is characterized by the presence of an extremely large interface between the solid and the electrolyte, comprised between 10 and 3000 m.sup.2/g electrode material, permitting rapid exchange of ions between the solid and liquid phase [0072], and the electrode active material of the or each electrode preferably comprises nanoparticles that are assembled as discrete contacting particles to form a mesoporous reticulated three dimensional bicontinuous structure comprising an electrically interconnected solid phase material used as electrochemical mediator and for electron transport in contact with interconnected inter-particular space for comprising electrolyte for ionic transport [0057].
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon with the teachings of Sugnaux for the benefit of providing excellent high-rate charge and discharge, a high capacity, high cyclability characteristics and high reliability for the safety aspect [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722